The state's request for discovery was far too broad, and the motion to compel was properly denied. The first assignment of error should therefore be overruled. *Page 528 
With respect to the second assignment, I would defer to the vast experience of the trial judge. Most assuredly, I would not grant my approbation to a dealer passing off a rental car as a "factory official" car, but neither would Judge John R. Moser. The court made a commonsense decision in a case involving no damages. And finally, the court's remark with reference to rental cars dealt only with damages, and the lack thereof. I would accordingly also overrule the third assignment and affirm.